Citation Nr: 1425881	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-30 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral pes planus.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from November 1998 to April 2006, with an additional unverified period of service in the Army Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO, in Huntington, West Virginia.  

The Veteran's records have since been transferred to the RO in Philadelphia, Pennsylvania.

The Board remanded the case in October 2011 for additional development; namely, to obtain a new VA examination.  The case was returned to the Board for appellate consideration. 

The Board observes that an additional, April 2013 VA examination report been associated with the Veteran's electronic claims file, subsequent to the issuance of the most recent January 2013 Supplemental Statement of the Case.  

No waiver of RO review was obtained, but in light of the grant of service connection, a remand for RO review of this record before adjudication of the claim is unnecessary.  See 38 C.F.R. §§ 19.31, 20.1304(c).

This appeal was processed using the paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran is shown to have bilateral pes planus prior to service and was noted to have been asymptomatic at entry into service.  

2.  The preexisting bilateral pes planus is shown as likely as not to have increased in severity beyond a normal progression during service.



CONCLUSION OF LAW

The Veteran's pre-existing bilateral pes planus was aggravated by her period of active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting the claims being decided herein.  Further discussion of VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Further, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2013).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111  and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

VA may establish a lack of aggravation with a showing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C.A. § 1153.  

If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened." Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran asserts that her bilateral pes planus preexisted service and worsened as a result thereof.

The Board initially notes that the Veteran reported a history of bilateral pes planus on her October 1998 Report of Medical History at entrance into service, as well as the October 1998 Report of Medical Examination; the Veteran's bilateral pes planus was described as moderate and asymptomatic.  

Thus, to the extent that the Veteran's bilateral pes planus was "noted" at her entry into service, the presumption of sound condition did not attach at service entrance.  See 38 U.S.C.A. § 1111.   

The service treatment records noted complaints, treatment, and diagnoses of bilateral pes planus during the Veteran's service.  (see, i.e., January 1999 medical record).

The Veteran's March 2006 Report of Medical History, for purposes of separation, indicated that she had a history of bilateral pes planus and foot trouble.  The contemporaneous Report of Medical Examination showed that a physical evaluation found that the Veteran's feet and lower extremities were normal, but noted the Veteran's had bilateral pes planus, which was moderate and symptomatic.  

The post-service treatment records showed continued complaints of and treatment for bilateral pes planus.  The April 2010 and April 2013 VA examinations confirmed that the Veteran currently had bilateral pes planus, and a history of treatment for her pes planus during and after service.  

The Board finds that the evidence of record demonstrates service connection for bilateral pes planus is warranted.   The Board acknowledges that the VA examiners did not provide an opinion as to whether the Veteran's bilateral pes planus underwent a permanent worsening beyond normal progression during active service.  

Nevertheless, the Board observes that the Veteran was treated in service for her bilateral pes planus, and that the separation examination report clearly noted that the Veteran reported having continuing complaints related to her pes planus.  

More significantly, the examiner at separation noted that the Veteran's bilateral pes planus remained moderate, but had gone from asymptomatic to symptomatic.  

The Veteran in this regard is found to have provided credible lay statements of on-going symptoms reflective of an increase in severity.  The Board acknowledges that the bilateral pes planus remained unchanged as moderate, but finds that the evidence nonetheless tends to show that the bilateral pes planus as likely as not worsened during the Veteran's service, as her pes planus went from asymptomatic to symptomatic.

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's bilateral pes planus was aggravated during her active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral pes planus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
Stephen L. Wilkins
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


